t c summary opinion united_states tax_court zenebe worota petitioner v commissioner of internal revenue respondent docket no 25901-06s filed date zenebe worota pro_se catherine l campbell for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue case respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year in part the deficiency was attributable to the disallowance of three dependency_exemptions an earned_income_credit and a child_tax_credit we consider whether respondent’s determination was in error as petitioner alleges background the parties’ stipulated facts and exhibits are incorporated by this reference petitioner resided in the state of washington when his petition was filed he operated a taxi in seattle washington during in date petitioner’s sister-in-law niece and nephew relatives traveled from ethiopia to washington with the intent to reside permanently in this country they arrived under a visa and a green card was issued for petitioner’s sister-in-law before date petitioner supported his relatives by sending money to ethiopia petitioner’s sister- in-law niece and nephew were born in ethiopia in and respectively each applied for and received a u s social_security_number which petitioner reported on his return in connection with his claim that they were his dependents and or in connection with claiming tax_credits beginning june through date petitioner rented an apartment in which he and his relatives resided although his relatives applied for assistance from the washington state department of social and health services it does not appear that any relief was granted during petitioner provided most of his relatives’ support including their shelter food clothing educational and medical_expenses petitioner’s sister-in-law entered a program to learn english and his niece and nephew attended public schools in the seattle tacoma washington school districts in the niece’s and nephew’s official school records petitioner and his sister-in-law were shown as the children’s parent guardian discussion petitioner claimed dependency_exemptions for his three relatives earned_income credits and child credits all of which respondent disallowed the question of whether petitioner was entitled to the exemptions and credits is governed by the status of his relatives ie whether they were qualified dependents for sec_151 provides for dependency_exemptions for dependents as defined in sec_152 sec_152 defines a dependent as either a qualifying_child or a qualifying_relative in order for petitioner’s sister-in-law nephew and niece to be qualifying relatives they each must have a social_security or tax identification_number that was reported on the the working families tax relief act of publaw_108_311 sec 118_stat_1169 provided for a generally unified definition of a qualifying_child for purposes of the exemption and the credits under consideration in this case form_1040 u s individual_income_tax_return sec_151 be a citizen or resident_of_the_united_states or a country contiguous to the united_states sec_152 not have filed a joint_return with a spouse sec_152 meet a relationship and support_test and have the same principal_place_of_abode for more than one-half of the year for the children respondent conceded that all three relatives meet the first and third tests in that they obtained social_security numbers that were reported on petitioner’s form_1040 for and because none of the relatives filed tax returns for respondent contends that they did not meet the other requirements to be qualifying relatives respondent’s contention is based on the argument that petitioner did not show that his relatives met the other tests in particular respondent argued that the relatives did not intend to remain in the united_states and that they in fact left this country during date conversely petitioner’s evidence shows that the three relatives came to this country with the intent to remain his sister-in- law began classes to learn english and the niece and nephew were enrolled in public school in addition the reason for the relatives’ return to ethiopia in date was the death of there is no question in this case about the burden_of_proof or production petitioner’s brother who was the husband and or father of the relatives petitioner’s evidence establishes that the relatives were residents of the united_states regarding whether petitioner’s relatives were within the categories that would make them qualifying relatives for purposes of the statute the record supports our finding that these individuals were petitioner’s sister-in-law niece and nephew all of whom meet the relationship tests of sec_152 further the record supports our finding that petitioner provided more than one-half of his sister-in-law’s support and that his niece and nephew did not provide over one-half of their own support finally the record supports our finding that petitioner’s niece and nephew lived with him for more than one-half of the taxable_year see sec_152 and were both under age see sec_152 although petitioner’s sister-in-law met the test sec_4 for being a qualified relative as opposed to a qualified child she must also have gross_income of less than dollar_figure see sec_151 accordingly we hold that petitioner is entitled to claim his sister-in-law as his dependent for the tax_year petitioner’s niece and nephew meet all the tests and are qualified children for purposes of the dependency_exemption earned_income_credit and child_tax_credit and we so hold she is a qualified relative under sec_152 to reflect the foregoing decision will be entered for petitioner
